1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANOTHONY WILEY, SR.,                             )   Case No.: 1:19-cv-1407-LJO JLT
                                                      )
12                  Plaintiff,                        )   FINDINGS AND RECOMMENDATIONS
                                                      )   DISMISSING THE ACTION WITHOUT
13          v.                                        )   PREJUDICE
14                                                    )
     ROBERT GOODMAN, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16
17          Anthony Wiley, Sr. asserts the defendants are liable for a violation of the Privacy Act of 1974,

18   hate crime against a disabled American, judicial misconduct, judicial corruption, and RICO violation.

19   (See generally Doc. 1) Because Plaintiff has failed to comply with the Local Rules and failed to

20   prosecute this action, the Court recommends the matter be DISMISSED.

21   I.     Background

22          Plaintiff initiated this action by filing a complaint on October 7, 2019. (Doc. 1) The Court

23   noted that the same date as Plaintiff filed the instant action, he filed a different complaint against

24   Robert Goodman, the Bakersfield Police Department, and the Kern County Superior Court, initiating

25   Case No. 1:19-cv-001406-AWI-JLT. The Court reviewed the complaints in both actions and found the

26   parties in the two actions are the same, the facts alleged are similar, the claims to do not significantly

27   differ, and the relief requested was the same. Therefore, Plaintiff was ordered to show cause why this

28   action should not be dismissed as duplicative. (Doc. 4)

                                                          1
1           On October 31, 2019, the Court’s order was returned as “Undeliverable, Not Deliverable as

2    Addressed” by the United States Postal Service. On November 1, 2019, the Court attempted re-service

3    at a different address for Plaintiff, based upon his address identified in Case No. 1:19-cv-01406-AWI-

4    JLT. However, this was also returned as “Undeliverable, Attempted- Not Known” by the United States

5    Postal Service.” To date, Plaintiff’s correct address remains unknown, and he has not identified a

6    proper mailing address for the Court.

7    II.    Requirements of the Local Rules

8           Pursuant to Local Rule 183(b), a party appearing in propria persona is required to keep the

9    Court apprised of his current address: “If mail directed to a plaintiff in propria persona by the Clerk is

10   returned by the U.S. Postal Service, and if such plaintiff fails to notify the Court and opposing parties

11   within sixty-three (63) days thereafter of a current address, the Court may dismiss the action without

12   prejudice for failure to prosecute.” LR 183(b). Because more than 63 days have passed since the first

13   document was returned as undeliverable on October 31, 2019, Plaintiff has failed to comply with the

14   Local Rules.

15   III.   Failure to Prosecute

16          “District courts have inherent power to control their dockets,” and in exercising that power, a

17   court may impose sanctions including dismissal of an action. Thompson v. Housing Authority of Los

18   Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based on a

19   party’s failure to prosecute an action or failure to obey a court order, or failure to comply with local

20   rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 2995) (dismissal for failure to comply

21   with local rules); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to

22   comply with an order requiring amendment of complaint); Henderson v. Duncan, 779 F.2d 1421, 1424

23   (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

24          In determining whether to dismiss an action for failure to prosecute, failure to comply with the

25   Local Rules, or failure to obey a court order, the Court must consider several factors, including: “(1)

26   the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

27   (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

28   merits; and (5) the availability of less drastic sanctions.” Henderson, 779 F.2d at 1423-24; see also

                                                          2
1    Ferdik, 963 F.2d at 1260-61; Thompson, 782 F.2d at 831.

2    IV.     Discussion and Analysis

3            To determine whether to dismiss an action for failure to prosecute and failure to comply with

4    the Local Rules, the Court must consider several factors, including: “(1) the public’s interest in

5    expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice

6    to the defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

7    availability of less drastic sanctions.” Henderson, 779 F.2d at 1423-24; see also Ferdik, 963 F.2d at

8    1260-61; Thomspon, 782 F.2d at 831.

9            A.      Public interest and the Court’s docket

10           In the case at hand, the public’s interest in expeditiously resolving this litigation and the

11   Court’s interest in managing the docket weigh in favor of dismissal. See Yourish v. Cal. Amplifier,

12   191 F.3d 983, 990 (9th Cir. 1999) (“The public’s interest in expeditious resolution of litigation always

13   favors dismissal”); Ferdik, 963 F.2d at 1261 (recognizing that district courts have inherent interest in

14   managing their dockets without being subject to noncompliant litigants). This Court cannot, and will

15   not hold, this case in abeyance based upon Plaintiff’s failure to comply with the Local Rules and

16   failure to take action to continue prosecution in a timely manner. See Morris v. Morgan Stanley &

17   Co., 942 F.2d 648, 652 (9th Cir. 1991) (explaining a plaintiff has the burden “to move toward…

18   disposition at a reasonable pace, and to refrain from dilatory and evasive tactics”). Accordingly, these

19   factors weigh in favor of dismissal of the action.

20           B.      Prejudice to Defendants

21           To determine whether the defendants have been prejudiced, the Court must “examine whether

22   the plaintiff’s actions impair the … ability to go to trial or threaten to interfere with the rightful decision

23   of the case.” Malone, 833 F.2d at 131 (citing Rubin v. Belo Broadcasting Corp., 769 F.2d 611, 618

24   (9th Cir. 1985)). Significantly, a presumption of prejudiced arises when a plaintiff unreasonably delays

25   the prosecution of an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).

26           Plaintiff has not taken any action to prosecute the action following the filing of the complaint

27   and has not communicated a proper mailing address to the Court. Accordingly, this factor weighs in

28   favor of dismissal.

                                                           3
1            C.      Consideration of less drastic sanctions

2            The Court “abuses its discretion if it imposes a sanction of dismissal without first considering

3    the impact of the sanction and the adequacy of less drastic sanctions.” United States v. Nat’l Medical

4    Enterprises, Inc., 792 F.2d 906, 912 (9th Cir. 1986). However, no lesser sanction is feasible given the

5    Court’s inability to communicate with Plaintiff.

6            D.      Public policy

7            Given Plaintiff’s failure to comply with the Local Rules and prosecute the action, the policy

8    favoring disposition of cases on their merits is outweighed by the factors in favor of dismissal. See

9    Malone, 833 F.2d at 133, n.2 (explaining that although “the public policy favoring disposition of cases

10   on their merits . . . weighs against dismissal, it is not sufficient to outweigh the other four factors”).

11   V.      Findings and Recommendations

12           Plaintiff has failed to follow the requirements of the Local Rules or to prosecute this action.

13   As set forth above, the factors set forth by the Ninth Circuit weigh in favor of dismissal of the matter.

14   Accordingly, the Court RECOMMENDS:

15           1.      This action be DISMISSED; and

16           2.      The Clerk of Court be directed to close this action.

17           These Findings and Recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

19   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

20   days after being served with these Findings and Recommendations, a party may file written objections

21   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

22   Recommendations.” The parties are advised that failure to file objections within the specified time may

23   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

24   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

25
26   IT IS SO ORDERED.

27        Dated:   January 7, 2020                               /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE

                                                           4
